Exhibit 10.1

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is dated as of
November 22, 2019 (the “Effective Date”) and is among MENLO PREPI I, LLC, a
Delaware limited liability company, and TPI INVESTORS 9, LLC, a California
limited liability company (collectively, “Lessor”), and INTERSECT ENT, INC., a
Delaware corporation (“Lessee”), with respect to the following recitals:

RECITALS

A.    Lessor, as the successor-in-interest to Menlo Business Park, LLC, a
California limited liability company, and Lessee entered into that certain Lease
dated March 2, 2012 (the “Original Lease”) for the premises consisting of
approximately 32,458 rentable square feet commonly known as Suite “B” of
Building 17, located at 1555 Adams Drive, Menlo Park, California (the “Original
Premises”).

B.    By virtue of the First Amendment to the Original Lease dated December 17,
2014 (the “First Amendment”), the Original Premises were expanded to include
approximately 15,115 rentable square feet commonly referred to as Suite “A”
located on the First Floor of the Building and more particularly described in
the Exhibit A-1 attached to the First Amendment plus that certain Mezzanine Area
consisting of approximately 2,800 rentable square feet on the Second Floor of
the Building and more particularly described as Exhibit A-2 to the First
Amendment (the “Expansion Premises”). The Original Premises and the Expansion
Premises shall be the “Premises” as defined in the Original Lease, all upon the
terms and conditions as hereinafter set forth. The Premises now contain
approximately 50,373 rentable square feet. The Original Lease, as modified by
the terms of the First Amendment is referred to as the “Lease.”

C.    The Term of the Lease is scheduled to expire on May 31, 2020.

D.    Lessee and Lessor now desire to amend the Lease to extend the Term of the
Lease for the additional fifty-one (51) months on the terms and conditions set
forth in this Second Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged here, Lessee and Lessor agree as follows:

1.    Recitals & Defined Terms. Recitals A through D, inclusive, set forth above
are incorporated into this Second Amendment in full by this reference.
Capitalized terms shall have the meaning ascribed to them in the Lease unless
otherwise defined herein.

2.    Extension of Term. The Term of the Lease is hereby extended for a period
of fifty- one (51) months (the “Extension Term”), commencing as of June 1, 2020
and expiring on September 1, 2024 (the “Expiration Date”), unless sooner
terminated in accordance with the provisions of the Lease.

 

1



--------------------------------------------------------------------------------

3.    No Further Options to Extend. Notwithstanding Section 8 of the First
Amendment or Sections 3(a) – 3(d) of the Lease, Lessee shall have no further
options to extend the Term of the Lease following the Expiration Date.

4.    Monthly Base Rent. The Monthly Base Rent for the Premises for the time
period between the Effective Date of this Second Amendment and the commencement
of the Extension Term hereunder shall be governed by the Original Lease and
First Amendment. As of June 1, 2020, the Monthly Base Rent payable by Lessee for
the Premises during the Extension Term of the Lease shall be as follows:

 

Months

   Square Feet      $/SF/Mo./NNN      Monthly Base Rent   1-12      50,373     
$ 5.00      $ 251,865.00   13-24      50,373      $ 5.18      $ 260,680.28  
25-36      50,373      $ 5.36      $ 269,804.08   37-48      50,373      $ 5.54
     $ 279,247.23   49-51      50,373      $ 5.74      $ 289,020.88  

5.    Security Deposit. Lessee and Lessor acknowledge that pursuant to the terms
of the Original Lease and First Amendment, Lessor currently holds, as security
for the performance of Lessee’s obligations thereunder, a Security Deposit, in
cash, in the amount of One Hundred Eighteen Thousand Nine Hundred Thirty-Two and
50/100 Dollars ($118,932.50). The Security Deposit shall be increased by Two
Hundred Sixty Eight Thousand One Hundred Thirty Nine and 63/100 Dollars
($268,139.63). Upon execution of this Second Amendment, Lessee shall deliver to
Lessor the sum of Two Hundred Sixty Eight Thousand One Hundred Thirty Nine and
63/100 Dollars ($268,139.63) in immediately available funds. Thereafter, the
Security Deposit paid by Lessee totaling Four Hundred Thirty-Five Thousand Nine
Hundred Sixty-One and 40/100 Dollars ($387,072.13), shall be held and applied in
accordance with the Lease and such amount shall be returned to Lessee following
the Expiration Date in accordance with the terms of the Lease.

6.    Improvement Allowance. Lessee shall be entitled to an improvement
allowance (the “Improvement Allowance”) in the amount of Eight and 50/100
Dollars ($8.50.00) per rentable square foot of the Premises (i.e., $428,170.50,
based on 50,373 rentable square feet of Premises), for costs relating to the
design and construction of improvements to the Premises, which improvements may
be constructed by Lessor or Lessor, subject to their mutual agreement. In lieu
of improvements, Lessee shall have the right, upon written notice to Lessor,
delivered prior to June 1, 2020, to receive a credit against Rent in the amount
of all or a portion of the Improvement Allowance, such amount to be determined
by Lessee in its sole and absolute discretion. If so exercised, Lessor shall
credit the Improvement Allowance (or portion of thereof applied to Rent) against
the next Rent payment(s) coming due until fully-expended.

7.    Restoration. Notwithstanding anything to the contrary in the Lease, Lessor
agrees to waive its right to require the Lessee to restore the Premises to its
original condition with respect to any lessee improvements or Alterations within
the Premises. Lessee’s sole obligation with respect to surrender and restoration
shall be to surrender the Premises to Lessor on the Expiration date vacant and
in broom clean condition.

 

2



--------------------------------------------------------------------------------

8.    CASp Disclosure. For purposes of Section 1938 of the California Civil
Code, Lessor hereby discloses to Lessee, and Lessee hereby acknowledges, that
(check one):

☐    To Lessor’s actual knowledge, the Premises have undergone inspection by a
Certified Access Specialist (CASp).

If the Premises have undergone inspection by a CASp prior to the execution of
this Second Amendment and, to the best of Lessor’s knowledge, there have been no
modifications or alterations completed or commenced between the date of the
inspection and the date of this Second Amendment which have impacted the
Premises’ compliance with construction-related accessibility standards,
Section 1938 requires Lessor to provide to Lessee, prior to execution of this
Second Amendment, a copy of any report prepared by the CASp. If, prior to the
date of this Second Amendment, the Premises were issued an inspection report by
a CASp indicating that it meets applicable standards, as defined in paragraph
(4) of subdivision (a) of California Civil Code Section 55.52, Lessor is
required to provide a copy of the current disability access inspection
certificate and any inspection report to Lessee that was not already provided
pursuant to the foregoing sentence, within seven (7) days of the date of the
execution of this Second Amendment.

 

☒

To Lessor’s actual knowledge, the Premises have not undergone inspection by a
CASp.

or

 

☐

To Lessor’s actual knowledge, the Premises have undergone inspection by a CASP
but, to the best of Lessor’s knowledge, there have been intervening
modifications or alterations completed or commenced which have impacted the
Premises compliance with construction related accessibility standards.

California Civil Code Section 1938 states:

“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or Landlord may not prohibit the Tenant or tenant from obtaining
a CASp inspection of the subject premises for the occupancy or potential
occupancy of the Tenant, if requested by the Tenant. The parties shall mutually
agree on the arrangements for the time and manner of the CASp inspection, the
payment of the fee for the CASp inspection, and the cost of making any repairs
necessary to correct violations of construction-related accessibility standards
within the premises.”

Notwithstanding anything to the contrary in this Second Amendment, Lessor and
Lessee hereby agree that, from the date of this Second Amendment, if Lessee
requests to perform a CASp inspection of the Premises, Lessee shall, at its
cost, retain a CASp approved by Lessor (provided that Lessor may designate the
CASp, at Lessor’s option) to perform the inspection of the Premises at a time
agreed upon by the parties. Lessee shall provide Lessor with a copy of any
report or certificate issued by the CASp (the “CASp Report”). Lessor and Lessee
agree that any modifications necessary to correct violations of construction
related accessibility standards identified in the CASp Report shall be the
responsibility of the party requesting same. Lessee agrees to keep the
information in the CASp Report confidential except as necessary for the Lessee
to complete such modifications.

 

3



--------------------------------------------------------------------------------

9.    Brokers. Lessee’s broker is Cornish & Carey Commercial dba Newmark Knight
Frank (“Lessee’s Broker”) and Lessor’s broker is Kidder Matthews and Newmark
Knight Frank (collectively, “Lessor’s Broker” and collectively with Lessee’s
Broker, the “Brokers”). Lessor shall pay a leasing commission to the Brokers
pursuant to a separate agreement. Each party represents and warrants to the
other party that it has not had any dealings with any real estate broker,
finder, or other person with respect to this Second Amendment other than
Lessee’s Broker and Lessor’s Broker and each party shall hold harmless the other
party from all damages, expenses, and liabilities resulting from any claims that
may be asserted against the other party by any broker, finder, or other person
with whom the other party has or purportedly has dealt, other than the above
named brokers.

10.    Severability. Any provision or provisions of this Second Amendment which
shall be found to be invalid, void or illegal by a court of competent
jurisdiction, shall in no way affect, impair, or invalidate any other provisions
hereof, and the remaining provisions hereof shall nevertheless remain in full
force and effect.

 

11.    Amendments. The Lease, as amended, may only be amended by a writing
signed by the parties hereto, or by an electronic record that has been
electronically signed by the parties hereto and has been rendered tamper-evident
as part of the signing process. The exchange of email or other electronic
communications discussing an amendment to the Lease, as amended, even if such
communications are signed, does not constitute a signed electronic record
agreeing to such an amendment.

 

     Acknowled      TW        Accepted        Lessee  

 

12.    Counterparts; Electronic Signatures. This Second Amendment may be
executed in counterparts, including both counterparts that are executed on paper
and counterparts that are in the form of electronic records and are executed
electronically. An electronic signature means any electronic sound, symbol or
process attached to or logically associated with a record and executed and
adopted by a party with the intent to sign such record, including facsimile or
e-mail electronic signatures. All executed counterparts shall constitute one
agreement, and each counterpart shall be deemed an original. The parties hereby
acknowledge and agree that electronic records and electronic signatures, as well
as facsimile signatures, may be used in connection with the execution of this
Second Amendment and electronic signatures, facsimile signatures or signatures
transmitted by electronic mail in so-called pdf format shall be legal and
binding and shall have the same full force and effect as if a paper original of
this Second Amendment had been delivered had been signed using a handwritten
signature. Lessor and Lessee (i) agree that an electronic signature, whether
digital or encrypted, of a party to this Second Amendment is intended to
authenticate this writing and to have the same force and effect as a manual
signature, (ii) intended to be bound by the signatures (whether original, faxed
or electronic) on any document sent or delivered by facsimile or , electronic
mail, or other electronic means, (iii) are aware that the other party will reply
on such signatures, and (iv) hereby waive any defenses to the enforcement of the
terms of this Second Amendment based on the foregoing forms of signature. If
this Second Amendment has been executed by electronic signature, all parties
executing this document are expressly consenting under the Electronic Signatures
in Global and National Commerce Act (“E-SIGN”) and Uniform Electronic
Transactions Act (“UETA”), that a signature by fax, email or other electronic
means shall constitute an Electronic Signature to an Electronic Record under
both E- SIGN and UETA with respect to this specific transaction.

 

     Acknowled      TW        Accepted        Lessee  

 

4



--------------------------------------------------------------------------------

13.    Miscellaneous. This Second Amendment, together with the Lease,
constitutes the entire agreement between Lessor and Lessee regarding the Lease
and the subject matter contained therein and herein and supersedes any and all
prior and/or contemporaneous oral or written negotiations, agreements or
understandings. Except as specifically amended hereby, the Lease and all of the
terms and conditions of the Lease are and shall remain in full force and effect
and are hereby ratified and confirmed. To the extent the provisions of this
Second Amendment conflict with or are inconsistent with the terms of the Lease,
the terms of this Second Amendment shall prevail. This Second Amendment shall be
interpreted neutrally between the parties regardless of which party drafted or
caused to be drafted this Second Amendment.

[Signatures on Following Page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Second Amendment as of the
date and year first above written.

LESSEE:

 

INTERSECT ENT, INC.,

a Delaware corporation

By:  

/s/ Tom West

Name:  

Tom West

Its:  

President and CEO

By:  

 

Name:  

 

Its:  

 

LESSOR:

MENLO PREPI I, LLC,

a Delaware limited liability company

 

By:          PRINCIPAL REAL ESTATE INVESTORS, LLC,   a Delaware limited
liability company, its authorized signatory

              By:  

/s/ Jeff Uittenbogaard

  Name:  

Jeff Uittenbogaard

  Its:  

Investment Director

    12/2/2019   By:  

/s/ Doug Kintzle

  Name:  

Doug Kintzle

  Its:  

Managing Director - Asset Management

    12/2/2019 TPI INVESTORS 9, LLC, a California limited liability company By:  

/s/ John C. Tarlton

Name:  

John C. Tarlton

Title:  

President & CEO

 

6